DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.

Claim 1 has been amended.  Claims 2 and 24-29 have been cancelled.  Claims 1, 4, and 6-23 are currently pending and under examination.
	
This Application is a National Stage Application filed under 35 U.S.C. § 371 of International Application No. PCT/US2016/043048, filed July 20, 2016, which claims benefit of priority to U.S. Provisional Patent Application No. 62/199480, filed July 31, 2015.

 Withdrawal of Rejections:

	The rejection of claims 1, 2, 4, and 6-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1, 2, 4, 6, 11-14, and 16-19 under 35 U.S.C. 103 as being unpatentable over Kevy et al., is withdrawn.



New Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 20 depend from claim 2, however claim 2 has been cancelled.  These claims are indefinite, because the dependency is unclear.  For the purposes of examination, these claims are interpreted as depending from claim 1.  
Claim 21 is included in this rejection, as it depend from above rejected claim 20.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over Muschler (US 2007/0055282, Published 2007 – Previously Presented).
With regard to claims 1 and 4, Muschler teaches a method of preparing an osteogenic bone graft (Abs.; Fig. 3-4, 10-11; Para. 66).  The method comprising harvesting bone marrow, which is an effluent that includes a volume of cellular material including mononuclear cells, from the intramedullary canal of a bone, including the femur and tibia, which are long bones (Abs.; Fig. 3-4, 10-11; Para. 18, 116).  Anticoagulant is introduced continuously into the effluent during the step of harvesting (Fig. 3-4, 10-11; Para. 56).  
It is not specifically taught that the anticoagulant is introduced proportionally into the effluent, including at an effluent to anticoagulant ratio of about 2 parts to about 10 parts by weight.  However, Muschler further teaches that during harvesting, the surgeon controls the flow rate of the anticoagulant, so as to inhibit clotting and help preserve the harvested material for its intended use (Para. 61, 64).  As such, it would have been obvious to one of ordinary skill in the art for the surgeon to proportionately introduce the anticoagulant into the effluent as needed based on the real-time determination of the amount and content of the effluent being harvested.  Additionally, please also note that "the discovery of an optimum value of a variable in a known Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the proportion of anticoagulant to effluent when performing the method, including to an effluent to anticoagulant ratio of about 2 parts to about 10 parts by weight, to result in the introduction of a sufficient amount of anticoagulant to inhibit clotting and maximize preservation of the harvested material.
Muschler further teaches that the combined effluent and cellular material is collected in a collection reservoir, where the collection reservoir has one or more levels of filtering and multiple internal chambers for separating harvested bone marrow cells, blood, and bone fragments, and where the harvested cells are available for bone grafting (Fig. 3-4, 10-11; Para. 54, 66), which is collecting the effluent including the volume of cellular material and the anticoagulant at a collection point, separating a concentrated cell fraction from the effluent, the concentrated cell fraction including mononuclear cells and anticoagulant, and preparing an osteogenic bone graft from the concentrated cell fraction.  
With regard to claim 6, Muschler teaches that the anticoagulant can be provided using oscillatory flow (Para. 56), which provides tortuous mixing of the effluent and the anticoagulant.  
With regard to claims 7-9, Muschler teaches that the collection reservoir has one or more levels of filtering and multiple internal chambers for separating harvested bone marrow cells, blood, and bone fragments (Para. 54).  Additionally, the harvested bone marrow cells, blood, and bone fragments are intended to be usable for autologous bone grafting (Para. 16).  As there are multiple levels of filtering, and multiple chambers for separated components, the method includes filtering the effluent prior to collecting the effluent in a collection chamber.  Additionally, as filtering removes and collects harvested 
With regard to claim 10, Muschler teaches that the collection reservoir has one or more levels of filtering and multiple internal chambers for separating harvested bone marrow cells, blood, and bone fragments (Para. 54).  As such, collecting the effluent includes first collecting the effluent in the collection reservoir, and then collecting in one or more internal chambers for separation, which is subsequently collecting at a processing collection point.  
 With regard to claims 11 and 12, as Muschler renders obvious the method as claimed, and as the components of the method cannot be separated from their properties, performance of the method as rendered obvious by Muschler would necessarily be capable of providing a concentrated cell fraction containing at least 80% or at least 90% mononuclear cells. 
Alternatively, it would have been obvious to one or ordinary skill in the art to further separate and concentrate the desired cell population.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the percentage of the mononuclear cells present in the concentrated cell fraction, including to at least 80% or at least 90%, to result in the preparation of the desired osteogenic bone graft when practicing the taught method.
With regard to claims 13-15, Muschler teaches that the effectiveness of any successful bone graft material is generally attributed to the properties of osteoconduction, osteoinduction, and osteogenic cells, which are all present in autologous cancellous bone (Para. 5-8).  
With regard to claim 16, Muschler further teaches that bone marrow cells, blood, and bone fragments may be harvested from a second site to increase the volume of material harvested (Para. 67).  As such, it would have been obvious to one of ordinary skill in the art that the concentrated cell fraction may be combined with a secondary autologous bone graft, where the secondary autologous bone graft is obtained from an anatomical site distinct from the harvesting site.
With regard to claim 18, as Muschler teaches a method for preparing an osteogenic bone graft (Para. 66, 74, 78, 85, 91, 95, 99, 104, 107, 110) it would have been obvious to one of ordinary skill in the art that the graft is intended to be applied to a bone defect.  
With regard to claim 19, Muschler teaches that all steps may be performed intraoperatively in a single procedure (Para. 61, 66, 74; Fig. 3-4, 10-11).  
claim 20, Muschler teaches that harvesting includes irrigating the intramedullary canal with a surgical reaming device including an irrigation stream (Fig. 3-4, 10-2; Para. 57, 84).  
With regard to claims 17, 21-23, Muschler teaches that the anticoagulant can be introduced before the effluent enters the collection chamber (Fig. 3-4, 10-11; Para. 56, 77).  Additionally, as Muschler et al. teach that bone marrow aspirates can be mixed with an anticoagulant immediately upon aspiration (Fig. 11; Para. 77), it would have been obvious to one of ordinary skill in the art to continuously introduce an anticoagulant compound into the irrigation stream to desirably prevent coagulation during the harvesting process.  Further, as the presence of an anticoagulant with the bone marrow aspirates of Muschler is desirable, it would have been obvious to one of ordinary skill in the art to supply an anticoagulant throughout the process, including where the anticoagulant is introduced downstream of filtering, and added to the bone graft, as needed to prevent undesirable clot formation after filtration and graft formation is performed.

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	

Conclusion

No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653